Citation Nr: 1029065	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  03-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, to include as 
a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 
1973.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The claims folder is currently under the jurisdiction of the 
Chicago, Illinois RO.  

The Veteran delivered sworn testimony via a video conference 
hearing before the undersigned Veterans Law Judge in May 2007.

This case was most previously before the Board in March 2009 and 
was remanded for additional development.


FINDINGS OF FACT

1.  Right ear hearing loss and left ear hearing loss were 
clinically demonstrated on entrance to service, and have not been 
shown by competent clinical evidence of record to have undergone 
any increase in service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence fails 
to establish a nexus or link between tinnitus and the Veteran's 
active service.

3.  Vertigo was not shown in service or within a year of 
discharge from service, and the competent medical evidence fails 
to establish a nexus or link between vertigo and the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Right ear and left ear hearing loss disability were not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Vertigo was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2001, April 2005, March 2006, and 
December 2008 the Veteran was informed of the evidence and 
information necessary to substantiate the claims, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide to 
obtain evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  In the March 2006 letter, the Veteran 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
complete VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA records.  In July 2007 the 
Social Security Administration (SSA) indicated that they were 
unable to locate any of the Veteran's medical records.  In July 
2009 and November 2009 the Veteran underwent VA examinations that 
address the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examiners elicited information concerning the Veteran's 
military service, and the noise exposure received therein.  The 
November 2009 opinion considered the pertinent evidence of 
record, and included a specific reference to the Veteran's 
service treatment records, including his service separation 
examination.  Supporting rationale was provided for the opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining an opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss, tinnitus, and vertigo (as 
organic diseases of the nervous system) may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

The Veteran asserts that he has hearing loss, tinnitus, and 
vertigo as a result of exposure to weapons fire during service.  
He indicated at his May 2007 Board hearing (May 2007 Board 
hearing transcript, page 12) that he would sometimes be exposed 
to 12 hours of noise from firing ranges during service.  The 
Veteran's military occupational specialty was light weapons 
infantryman.

The service treatment records contain no complaints, findings or 
diagnosis related to hearing loss, tinnitus, or vertigo.  The 
Veteran's February 1971 service enlistment examination noted that 
the Veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
20
25
LEFT
15
10
15
20
30

The Veteran's January 1973 service separation examination noted 
that the Veteran's ears were normal; audiometric testing was not 
undertaken.  The Veteran indicated that he had headaches, 
dizziness, and ear, nose, or throat trouble on the corresponding 
Medical History Report.  He specifically denied having, or having 
had, hearing loss.  The medical officer noted that the Veteran 
had seasonal sinus trouble, occasional dizziness when he saw 
blood, and tension headaches.

VA records dated in February 2000 noted complaints related to 
hearing loss, dizziness, and vertigo.  A February 5, 2000 VA 
record noted that the Veteran had complained of "sudden 
deafness" in the right ear and diminished hearing in the left 
ear a week prior.  A February 28, 2000 record revealed that the 
Veteran was seen after having had complained of a sudden loss of 
hearing.  The Veteran reported that tinnitus and vertigo 
accompanied the sudden hearing loss.  The Veteran indicated that 
he had hearing loss in late 1971 when his ear became extremely 
swollen but that his hearing improved a week later.

A March 2000 VA MRI revealed a normal brain and a normal internal 
auditory canal.

In an April 2000 record, a VA physician noted that the Veteran's 
hearing loss, tinnitus, and unsteadiness were likely "of a viral 
etiology and permanent in nature."

At a July 2009 VA ear disease examination, the diagnosis was 
hearing loss with tinnitus and vertigo.  The examiner essentially 
noted that the Veteran's hearing loss, tinnitus, and vertigo were 
related to his military service.  The examiner provided no 
rationale for the opinion provided, and also did not provide a 
rationale for the opinion in a February 2010 addendum.  The 
examiner appeared to be under the impression (apparently due to 
ratings that had been assigned for the Veteran's earlier pension 
claim) that the Veteran was already service-connected for his 
hearing loss problems.

Following a review of the claims file and an audiological 
examination, a November 2009 VA examiner stated that the 
Veteran's hearing loss, tinnitus, and vertigo were not caused by 
noise exposure in the military.  The examiner noted that the 
Veteran had documented history of VA treatment in February 2000 
when he noted "sudden" onset of hearing loss and vertigo.  The 
examiner also noted that the Veteran's "configuration of 
audiogram" was not consistent with the accumulation of military 
noise exposure.  The reported audiometric examination findings at 
that time revealed bilateral hearing loss disability for VA 
purposes, consistent with 38 C.F.R. § 3.385.  In an addendum 
dated later in November 2009, the VA examiner specifically 
referenced certain VA records, such as a March 23, 2000 VA 
serology laboratory report, that had not been discussed in the 
original November 2009 examination report.  The examiner stated, 
in pertinent part, as follows:

Veteran's hearing loss, tinnitus and 
vertigo are most likely due to idiopathic, 
sudden onset twenty seven years, post-
separation from the military in 2000, with 
positive serology results indicating 
autoimmune disorder.

Lay statements from various family members noted that the Veteran 
had had ongoing difficulties with his ears, including swelling 
and decreased hearing ability.

I.  Hearing loss

As noted in Hensley, audiometric findings above 20 decibels at a 
relevant Hertz level indicate some form of hearing loss.  As the 
Veteran's right ear and left ear hearing thresholds were shown to 
exceed 20 decibels at the 4000 Hertz frequency level, right ear 
and left ear hearing loss were demonstrated on examination for 
induction into service, and the presumption of soundness on 
induction does not attach as to right ear and left ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

As right ear and left ear hearing loss was noted upon entry into 
service, the burden falls on the Veteran to establish 
aggravation.  The law provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a claim 
for service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that disorder.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A review 
of the Veteran's service treatment records, including the January 
1973 service separation examination (which contained no 
audiometric testing), does not reveal that the Veteran had any 
clinically significant change in hearing ability in service.  
Significantly, the service treatment records do not contain any 
complaints or findings relative to hearing loss, and the Veteran 
specifically denied having a history of hearing loss at the time 
of examination for separation from service.  The most probative 
medical opinion of record (as it has supporting rationale 
consistent with the record), is that neither the Veteran's right 
ear nor left ear hearing loss was chronically aggravated by 
active service.

In sum, the evidence of record does not show that the pre-
existing right ear or left ear hearing loss was aggravated by 
service.  38 U.S.C.A. § 1111.

The Board acknowledges that a July 2009 VA examiner stated that 
the Veteran's hearing loss and tinnitus were related to his 
military service.  The Board notes that no rationale for the 
opinion was given, and there was no substantive discussion of 
records that led to such an opinion.  On the other hand, the 
November 2009 VA examiner provided a rationale for his opinion 
and specifically referenced clinical findings from records such 
as a March 23, 2000 VA serology laboratory report.  The Board 
further observes that in April 2000 a VA physician also 
essentially indicated that the Veteran's hearing and tinnitus 
problems were not related to service but were likely "of a viral 
etiology."

In sum, the evidence of record does not show that the pre- 
existing right ear or left ear hearing loss was aggravated by 
active service.  38 U.S.C.A. § 1111.

II.  Tinnitus and vertigo

While records reflect a current diagnosis of tinnitus and 
vertigo, the evidence of record reveals that the first medical 
evidence of tinnitus and vertigo was more than 20 years following 
service, and the most competent medical opinion specifically 
indicated that the Veteran's tinnitus and vertigo are not related 
to service.  As noted above, service treatment records show no 
complaint of tinnitus or vertigo (although the Veteran reported 
on service discharge that he had occasional dizziness when he saw 
blood, a fact noted by the November 2009 VA examiner), and the 
service discharge examination report indicated that the Veteran's 
ears, head, and neurologic system were clinically evaluated as 
normal.

Since the competent medical evidence of record fails to indicate 
that the Veteran experienced tinnitus or chronic vertigo (in 
contrast to occasional dizziness when he sees blood) during 
service, within a year of discharge from service, or that his 
current tinnitus or vertigo is related to service, the 
preponderance of the evidence is against the claim for service 
connection for tinnitus and vertigo.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing tinnitus, hearing 
difficulty, and dizziness).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements (such as 
those authored by the Veteran's family members indicating that 
the Veteran had ear problems during service) may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran and his family members are not competent to 
say that any loss of hearing acuity experienced in service was of 
a chronic nature to which current disability may be attributed, 
or that current hearing loss disability, tinnitus, or vertigo are 
etiologically related to acoustic trauma in service.  A layperson 
is generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With regard to the disabilities on appeal, the Board finds that 
the Veteran's statements as to continuity of symptomatology since 
service are less than credible (See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
this regard, the Board notes that the Veteran specifically denied 
that he had hearing loss on his January 1973 service separation 
examination.  While he indicated he had a history of "ear, nose, 
or throat trouble" at that time, the reviewing physician did not 
identify tinnitus or chronic vertigo as being related to such 
complaints.  

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself, does not render his statements (and the statements 
submitted in support of his claim) incredible, such absence is 
for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo, to include as a residual of a 
head injury, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


